11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

Alfredo A. Galindo and Idalia M.              * From the 201st District
Galindo; Elizabeth Bohorquez; and               Court of Travis County,
Michael Whitmire,                              Trial Court No. D-1-GN-05-000574.

Vs. No. 11-12-00034-CV                        * February 21, 2014

Prosperity Partners, Inc. et al.,             * Opinion by Bailey, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there is
error in the order imposing sanctions and the order of dismissal below. Therefore,
in accordance with this court’s opinion, the orders of the trial court are reversed.
Judgment is rendered that Prosperity Partners, Inc.; Comet Financial Corporation;
Great West Life & Annuity Insurance Company; and Bransen Incorporated take
nothing on their sanctions claims as to Alfredo A. Galindo and Idalia M. Galindo.
The cause is remanded to the trial court for further proceedings consistent with our
opinion. The costs incurred by reason of this appeal are taxed against Prosperity
Partners, Inc.; Comet Financial Corporation; Great West Life & Annuity Insurance
Company; and Bransen Incorporated.